Case 1:21-cr-00262-TNM Document1 Filed 03/29/21 Page 1 of 12

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term
Grand Jury Sworn in on January 28, 2021

UNITED STATES OF AMERICA, : Criminal No.
Vv. : Offenses:
PAUL MICHAEL GUERTIN, : Count One: 18 U.S.C. § 1343
: (Wire fraud)
Defendant.

Count Two: 18 U.S.C. § 1512(c)(2)
(Obstructing an official proceeding)

Forfeiture: 18 U.S.C. § 981(a)(1)(C);
28 U.S.C. § 2461(c); 21 U.S.C. § 853(p)

INDICTMENT
The Grand Jury charges that:
At all times relevant to this Indictment:
Introduction

1. Defendant PAUL MICHAEL GUERTIN (“GUERTIN”) was a resident of the
District of Columbia.

2. From in or about 2007 through on or about August 15, 2017, GUERTIN was
employed by the United States Department of State (the “State Department”) as a Foreign Service
Officer.

3. During his tenure as a Foreign Service Officer, GUERTIN served on multiple State
Department assignments abroad, including postings to diplomatic missions in Shanghai, China and
Islamabad, Pakistan. GUERTIN also served at State Department headquarters in the District of
Columbia in the Bureau of Intelligence & Research (“INR”), the State Department’s intelligence

office. GUERTIN was later assigned to language training in Taipei, Taiwan.
Case 1:21-cr-00262-TNM Document1 Filed 03/29/21 Page 2 of 12

4, While posted in Shanghai, China, GUERTIN acted as a consular officer at the U.S.
Consulate. His official duties included meeting with U.S. visa applicants and adjudicating
applications for U.S. visas. In evaluating a visa application, a consular officer has to deemiae
whether or not an applicant meets the legal requirements for travel, based on the applicant’s
documentation, purpose, length of stay, and financial means. It is within the consular officer’s
discretion whether or not to favorably adjudicate a visa. It is considered improper for a consular
officer to develop a significant business or personal relationship with a visa applicant in a situation
where the officer personally adjudicated the applicant’s visa.

5. GUERTIN remained employed by the State Department until on or about August
15, 2017.

Background Investigation and Security Clearance Adjudication

6. As a condition of his employment with the State Department, GUERTIN was
required to apply for and maintain a Top Secret security clearance. To complete the initial
background investigation, and to maintain his security clearance during periodic re-investigations,
GUERTIN was required to fill out a background investigation questionnaire known as a Standard
Form 86 (“SF-86”) and submit to a background investigation by the State Department.

7. The security clearance adjudication process is set out generally in Executive Order
12968 and specifically in the State Department’s Foreign Affairs Manual (“FAM”), specifically,
12 FAM 231-236, First, to have access to classified information, an employee must undergo an
extensive background investigation, where, among other things, the employee is required to
provide the investigating agency with access to the employee’s financial records, consumer
reports, and travel records. See E.O. 12968, Section 1.2(e)(1). An interviewer with the Department

of State’s Office of Personnel Security and Suitability (“PSS”) conducts a number of interviews,
Case 1:21-cr-00262-TNM Document1 Filed 03/29/21 Page 3 of 12

including interviews with the employee. PSS employees then prepare a summary of the
investigation, which is submitted to an adjudicator within PSS. Adjudication can result in a
favorable security clearance determination, denial or revocation of clearance eligibility, or
suspension from employment, among other outcomes.

8. Adjudicators are guided by specific criteria in granting or denying a security
clearance. As set forth in 12 FAM 233.1, adjudicators can grant a security clearance to employees
“only if they are U.S. citizens for whom an appropriate investigation has been completed,” and if
the adjudicator is satisfied that their “personal and professional history affirmatively indicates
loyalty to the United States, strength of character, trustworthiness, honesty, reliability, discretion,
and sound judgment; freedom from conflicting allegiances and potential for coercion; and
willingness and ability to abide by regulations governing the use, handling, and protection of
classified information.” The FAM specifies 13 factors “that may raise eligibility concerns,”
including “Foreign Influence,” “Foreign Preference,” “Sexual Behavior,” and “Financial
Considerations.”

9. In connection with his initial employment with the State Department and periodic
re-investigations, GUERTIN signed and submitted SF-86 forms on or about September 27, 2005;
November 19, 2010; and April 3, 2016.

10. | GUERTIN submitted his November 19, 2010 SF-86 online through the Electronic
Questionnaires for Investigations Processing (“e-QIP”) system, while posted to Islamabad,
Pakistan. GUERTIN participated in an interview with a background investigator in connection
with his background investigation on or about February 23, 2011, at a location in Islamabad,

Pakistan.
Case 1:21-cr-00262-TNM Document1 Filed 03/29/21 Page 4 of 12

11. GUERTIN submitted his April 3, 2016 SF-86 online through the e-QIP system,
while posted to Taipei, Taiwan. GUERTIN participated in an interview with a background
investigator in connection with his background investigation on or about May 31, 2016, at a
location in Taipei, Taiwan.

12. On or about April 12, 2016, as part of GUERTIN’s background investigation, a
State Department investigator submitted a query to the Office of Personnel Management (“OPM”)
Security/Suitability Investigations Index, which is a repository hosted by OPM on computer
servers in the District of Columbia containing background investigation records of Federal
employees, military personnel, and contractors. State Department investigators also conducted
multiple background investigation interviews with witnesses in the District of Columbia regarding
GUERTIN’s background investigation.

Undisclosed Conduct by GUERTIN

A. Undisclosed Romantic Relationship with Chinese National Whose U.S. Visa Application
GUERTIN Adjudicated

13. As described in further detail below, GUERTIN engaged in several categories of
conduct which he intentionally and fraudulently concealed from State Department background
investigators.

14. On or about February 1, 2008, while GUERTIN was posted to Shanghai, China,
GUERTIN explained to an associate in an electronic communication that he was required to fully
disclose foreign national contacts to the State Department, including in particular Chinese foreign
national contacts. GUERTIN stated: “i have to report EVERY Chinese person i develop any
relationship with / i mean any relationship.”

15. In or about June 2008, GUERTIN conducted a visa application interview with

CHINESE NATIONAL 1 in his capacity as a consular officer at the U.S. Consulate in Shanghai,
Case 1:21-cr-00262-TNM Document1 Filed 03/29/21 Page 5 of 12

China. On or about June 11, 2008, GUERTIN favorably adjudicated CHINESE NATIONAL 1’s
application for a U.S. visa.

16. Two days later, on or about June 13, 2008, GUERTIN sent CHINESE NATIONAL
1 an e-mail stating: “I gave you an interview a few days ago here in Shanghai, and thought you
were very cute and interesting! :) Was wondering if you'd be interested in going out for dinner or
a bite to eat sometime.” GUERTIN initiated a personal and sexual relationship with CHINESE
NATIONAL 1 that lasted through at least in or about July 2009.

B. Undisclosed Financial Problems Due to Gambling

17. On or about March 17, 2011, GUERTIN told an associate in an electronic
communication that he had lost approximately $34,000 playing online poker and contemplated
closing his bank account to avoid paying his debt.

18. In the months leading up to July 2015, GUERTIN incurred significant debts as a
result of his gambling activity. As of in or about July 2015, GUERTIN had overdrawn one credit

card and carried a balance of $23,972.20 on a second credit card out of a credit limit of $24,000.00.

C. Undisclosed $225,000 Loan Agreement with Two Chinese Nationals, Collateralized by
GUERTIN’s House

19. On or about April 14, 2015, GUERTIN entered into a notarized loan agreement
with CHINESE NATIONAL 2 and her husband, CHINESE NATIONAL 3, to borrow $225,000
over a period of approximately 72 months. Among other things, the loan was collateralized by a
one-third ownership interest in GUERTIN’s house in the District of Columbia, provided
CHINESE NATIONAL 2 and CHINESE NATIONAL 3 with the right to receive one-third of the
rental income from the house, and provided CHINESE NATIONAL 2 and CHINESE NATIONAL
3 with an option to take ownership over one-third of GUERTIN’s house at the conclusion of the

loan term.
Case 1:21-cr-00262-TNM Document1 Filed 03/29/21 Page 6 of 12

COUNT ONE
(Wire fraud)

20. The allegations contained in paragraphs one through nineteen of this Indictment are
re-alleged and incorporated as though set forth in full herein.

21. | From at least in or about November 2010 and continuing through in or about August
2017, in the District of Columbia and elsewhere, the defendant, GUERTIN, devised and intended
to devise a scheme to defraud and to obtain money and property from the State Department by
means of materially false and fraudulent pretenses, representations, and promises, by making and
causing to be made false and misleading statements, and by withholding and concealing
information, on his SF-86 background investigation questionnaires and in interviews with State
Department background investigators.

Purpose of the Scheme To Defraud

22. It was the purpose of the scheme to defraud for the defendant, GUERTIN, to
unlawfully enrich himself by maintaining his State Department employment and salary despite
engaging in conduct that would jeopardize his suitability for a security clearance and a position of
trust as a Foreign Service Officer, including engaging in an unreported sexual relationship with a
Chinese national after adjudicating the Chinese national’s U.S. visa application; accruing
significant gambling debts; and entering into an unreported loan agreement with two Chinese
nationals for $225,000 that was collateralized by GUERTIN’s house.

Manner and Means
23. | The manner and means by which this purpose was carried out included the

following:
Case 1:21-cr-00262-TNM Document1 Filed 03/29/21 Page 7 of 12

a. GUERTIN made false and misleading statements and withheld and concealed
information on his SF-86 background investigation questionnaires and in
interviews with State Department background investigators;

b. GUERTIN solicited informal loans from private individuals in order to conceal
his gambling debts from State Department investigators; and

c. GUERTIN arranged to have a $45,000 disbursement of his $225,000 loan from
two Chinese nationals paid in cash, and deposited the cash proceeds in
structured cash deposits into multiple bank accounts, in an effort to avoid
currency transaction reporting requirements and avoid creating bank records

that could alert financial investigators to his gambling debts.
Acts in Furtherance of the Scheme

A. Concealment of Romantic Relationship with Chinese National Whose U.S. Visa
Application GUERTIN Adjudicated

24. On or about November 19, 2010, GUERTIN submitted his November 19, 2010 SF-
86 electronically. Section 19 of the November 19, 2010 SF-86 required GUERTIN to disclose any
“close and/or continuing contact with a foreign national within the last seven (7) years with whom
you, or your spouse, or cohabitant are bound by affection, influence, common interests, and/or
obligation?” GUERTIN intentionally and fraudulently failed to disclose his relationship with
CHINESE NATIONAL 1 to the State Department in response to the foregoing question.

25. On or about April 3, 2016, GUERTIN submitted the April 3, 2016 SF-86
electronically. Section 19 of the April 3, 2016 SF-86 required GUERTIN to disclose any “close
and/or continuing contact with a foreign national within the last seven (7) years with whom you,

or your spouse, or cohabitant are bound by affection, influence, common interests, and/or
Case 1:21-cr-00262-TNM Document1 Filed 03/29/21 Page 8 of 12

obligation?” GUERTIN intentionally and fraudulently failed to disclose his relationship with
CHINESE NATIONAL 1 to the State Department in response to the foregoing question.
B. Concealment of Financial Problems Due to Gambling

26. On or about July 13, 2015, GUERTIN sent an e-mail to an associate requesting an
emergency loan of $10,000 in order to pay down his gambling debts in advance of his security
clearance re-investigation. GUERTIN stated: “I desperately need 10 dimes to get my [stuff] in
order and pass a security clearance review to hold onto my job.” GUERTIN further explained:
“Every 5 years the State Dept. does a security clearance re-investigation, and mine is coming up
in 3 months, and they’re for sure going to see that my credit score dropped hard from the last time
they checked. That will cause them to get suspicious, and then they’ll search my bank account
transactions and find all the gambling related [stuff]. . . . [t]hey’1l send me home from Taiwan and
if they revoke my security clearance I’Il lose my job within 6 months.”

27. Further on or about July 13, 2015, GUERTIN’s associate declined to loan
GUERTIN any money. GUERTIN responded: “Yeah I hear you, knew it was a long shot but had
to try. I’ll just have to hope the investigators do a sloppy job and I get a pass.”

28. On or about April 3, 2016, GUERTIN submitted the April 3, 2016 SF-86
electronically. Under Section 26 of the SF-86, GUERTIN responded to the question, “Have you
EVER experienced financial problems due to gambling?” by answering, “No.” That response was
not accurate. GUERTIN intentionally and fraudulently failed to disclose to the State Department
that he was a heavy gambler, had incurred significant debts due to gambling, and had requested

loans from associates to cover gambling losses in response to the foregoing question.
Case 1:21-cr-00262-TNM Document1 Filed 03/29/21 Page 9 of 12

C. Concealment of $225,000 Loan Agreement with Two Chinese Nationals, Collateralized by
GUERTIN’s House

29. Onor about April 14, 2015, upon completion of the $225,000 loan agreement with
CHINESE NATIONAL 2 and CHINESE NATIONAL 3, GUERTIN caused CHINESE
NATIONAL 2 and CHINESE NATIONAL 3 to provide GUERTIN with an initial disbursement
of $5,000 on the loan.

30. On or about April 15, 2015, GUERTIN directed CHINESE NATIONAL 2 and
CHINESE NATIONAL 3 to meet him at a location in the District of Columbia for the purpose of
withdrawing $45,000 in cash from their bank account for a further disbursement of the $225,000
loan. GUERTIN instructed them: “Also please ask the bank manager to give you as much as
possible of the money in $100 bills so it’s not so ridiculously bulky to carry around and deposit,
thx!”

31. On or about April 17, 2015, GUERTIN caused CHINESE NATIONAL 3 to receive
a bank transfer in the amount of $45,000, and then to withdrew the entire amount in cash at a bank
branch in the District of Columbia.

32. On or about the same day, April 17, 2015, GUERTIN deposited $7,600 in cash into
one of his bank accounts at an ATM in the District of Columbia.

33. Between on or about April 17, 2015 through at least on or about May 20, 2015,
GUERTIN deposited more than $32,000 in cash into three different bank accounts (including the
above-referenced deposit of $7,600 on or about April 17, 2015). GUERTIN structured these cash
transactions into increments of less than $10,000 each in order to avoid triggering the currency
transaction reporting requirements under 31 U.S.C. § 5313 and 31 C.F.R. Chapter X § 1010.311,

which require any financial institution that engages with a customer in a currency transaction in
Case 1:21-cr-00262-TNM Document1 Filed 03/29/21 Page 10 of 12

excess of $10,000 to report that transaction to the Financial Crimes Enforcement Network
(“FinCEN”) on FinCEN Form 104, which is known as a Currency Transaction Report (“CTR”).

34. On or about April 3, 2016, GUERTIN submitted the April 3, 2016 SF-86
electronically. Section 19 of the April 3, 2016 SF-86 required GUERTIN to disclose any “close
and/or continuing contact with a foreign national within the last seven (7) years with whom you,
or your spouse, or cohabitant are bound by affection, influence, common interests, and/or
obligation?” GUERTIN intentionally and fraudulently failed to disclose his $225,000 loan
agreement with CHINESE NATIONAL 2 and CHINESE NATIONAL 3, collateralized by a one-
third ownership interest in his house, to the State Department in response to the foregoing question.

35. In addition, Section 20B of the April 3, 2016 SF-86 asked: “Have you in the past
seven (7) years been involved in any other type of business venture with a foreign national not
described above (own, co-own, serve as business consultant, provide financial support, etc.)?”
GUERTIN answered “No.” That response was not accurate. GUERTIN intentionally and
fraudulently did not disclose the above-referenced $225,000 loan agreement with CHINESE
NATIONAL 2 and CHINESE NATIONAL 3, collateralized by a one-third ownership interest in
his house, to the State Department in response to the foregoing question.

Execution of the Scheme

36. On or about the date set forth below, in the District of Columbia and elsewhere, the
defendant, PAUL MICHAEL GUERTIN, a resident of the District of Columbia, for the purpose
of executing and attempting to execute the above-described scheme to defraud, did cause to be
transmitted by means of wire communication in interstate commerce, the following writings, signs,

signals, and sounds:

10
Case 1:21-cr-00262-TNM Document1 Filed 03/29/21 Page 11 of 12

 

Count | On or About Date Description

An interstate wire signal into and through the District of
Columbia generated by an automated query of the Office of
1 April 12, 2016 Personnel Management Security/Suitability Investigations
Index in connection with GUERTIN’s State Department
background investigation

 

 

 

 

 

(Wire Fraud, in violation of Title 18, United States Code, Section 1343)

COUNT TWO
(Obstructing an official proceeding)

37. The allegations contained in paragraphs one through nineteen and twenty-four
through thirty-five of this Indictment are re-alleged and incorporated as though set forth in full
herein.

38. On or about April 3, 2016 and May 31, 2016, within Taiwan and out of the
jurisdiction of any particular State or district, the defendant, PAUL MICHAEL GUERTIN, a
resident of the District of Columbia, did corruptly obstruct, influence, and impede, and did attempt
to corruptly obstruct, influence, and impede, an official proceeding, to wit, a background
investigation and security clearance adjudication by the United States Department of State, located
in the District of Columbia, by making false and misleading statements and withholding and
concealing information regarding whether PAUL MICHAEL GUERTIN had any close and
continuing contact with a foreign national within the last seven years with whom PAUL
MICHAEL GUERTIN was bound by affection, influence, common interests, and obligation;
whether PAUL MICHAEL GUERTIN had ever experienced financial problems due to gambling;
and whether PAUL MICHAEL GUERTIN was involved in any business venture with a foreign
national, all in violation of Title 18, United States Code, Section 1512(c)(2).

(Obstructing an official proceeding, in violation of
Title 18, United States Code, Section 1512(c)(2))

1]
Case 1:21-cr-00262-TNM Document1 Filed 03/29/21 Page 12 of 12

FORFEITURE ALLEGATION

1. Upon conviction of the offense alleged in Count One, the defendant shall forfeit to
the United States any property, real or personal, which constitutes or is derived from proceeds
traceable to these offenses, pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c). The
United States will also seek a forfeiture money judgment for a sum of money equal to the value of
any property, real or personal, which constitutes or is derived from proceeds traceable to this
offense.

2. If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

Co has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e has been commingled with other property that cannot be divided without
difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value
of the property described above, pursuant to Title 21, United States Code, Section 853(p).

(Criminal Forfeiture, pursuant to Title 18, United States Code,
Section 981(a)(1)(Q); Title 28, United States Code, Section 2461(c);
and Title 21, United States Code, Section 853(p))

A TRUE BILL:

FOREPERSON.

Ckoning Ph ps ph

ATTORNEY QE/THE UNITED STATES IN
AND FOR THE DISTRICT OF COLUMBIA

12
